    Case: 1:17-cv-02853 Document #: 65 Filed: 10/18/19 Page 1 of 2 PageID #:542




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JACQUELINE STEVENS,                               )
                                                   )
                                Plaintiff,         )
                                                   )
                        v.                         )    No. 17 C 2853
                                                   )
 U.S. DEPARTMENT OF HOMELAND                       )    Chief Judge Pallmeyer
 SECURITY, IMMIGRATION AND                         )
 CUSTOMS ENFORCEMENT,                              )
                                                   )
                                Defendant.         )

                      DEFENDANT’S UNOPPOSED MOTION FOR
                    LEAVE TO FILE BRIEF IN EXCESS OF 15 PAGES

       Defendant United States Department of Homeland Security, Immigration and Customs

Enforcement (“ICE”), by John R. Lausch, Jr., United States Attorney for the Northern District of

Illinois, moves pursuant to Local Rule 7.1 for leave to file a brief in excess of 15 pages. In support

of the motion, ICE states as follows:

       1.      ICE is responding to plaintiff Jacqueline Stevens’s motion for summary judgment

and cross-moving for summary judgment in this Freedom of Information Act case in which

Stevens asserts that ICE failed to conduct an adequate search for records and improperly withheld

information in response to her February 2017 FOIA request for correspondence relating to United

States citizenship claims.

       2.      In response to Stevens’s FOIA request, ICE conducted a reasonable search for

responsive records, identified 6,042 pages of responsive records, and released all information to

Stevens that was not exempt from disclosure under FOIA exemptions 5, 6, 7(C), and 7(E).

       3.      ICE requests leave to file the attached 29-page combined summary judgment

response and memorandum in support of its cross-motion for summary judgment because
    Case: 1:17-cv-02853 Document #: 65 Filed: 10/18/19 Page 2 of 2 PageID #:543




additional pages were needed for ICE to fully explain: (a) the records Stevens seeks; (b) the search

ICE conducted in response to Stevens’s FOIA request; (c) the withholdings ICE applied to

responsive records; and (4) the bases for these withholdings under the FOIA. See Ex. A.

       4.      The undersigned emailed Stevens’s attorney about this motion, and Stevens’s

attorney informed the undersigned that Stevens does not object to the motion.

       WHEREFORE, defendant requests leave to file a 29-page combined response to plaintiff’s

motion for summary judgment and memorandum in support of its cross-motion for summary

judgment.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney

                                              By: s/ Prashant Kolluri
                                                  PRASHANT KOLLURI
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 886-9085
                                                  prashant.kolluri@usdoj.gov




                                                 2
